MEMORANDUM **
On January 12, 2005, the district court issued an injunction to protect its judgment in a companion case to this appeal, Miller, et al. v. Farmers Ins. Exchange, 466 F.3d 853 (9th Cir.2006). Now that we have reversed that judgment with respect to claims under Minnesota’s Fair Labor Standards Act, the district court’s denial of the Milner Class’s motion to vacate the injunction is reversed. We remand with instructions to the district court to vacate its injunction.
REVERSED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.